                                                                   35 Filed 06/01/20
                               Case 2:17-cv-01880-JCM-VCF Document 36       05/28/20 Page 1 of 2



                           1 WADE M. HANSARD, ESQ.
                             Nevada Bar No. 8104
                           2 whansard@mbswc.com
                             JONATHAN W. CARLSON, ESQ.
                           3 Nevada Bar No. 10536
                             jcarlson@mbswc.com
                           4 RENEE M. MAXFIELD, ESQ.
                             Nevada Bar No. 12814
                           5 rmaxfield@mbswc.com
                             McCORMICK, BARSTOW, SHEPPARD,
                           6 WAYTE & CARRUTH LLP
                             8337 West Sunset Road, Suite 350
                           7 Las Vegas, NV 89113
                             Telephone:     (702) 949-1100
                           8 Facsimile:     (702) 949-1101
                             Attorneys for Defendant
                           9

                          10                                     UNITED STATES DISTRICT COURT

                          11                                            DISTRICT OF NEVADA

                          12

                          13 DANIELLE L. BROWN,                                       CASE NO.           2:17-cv-1880

                          14                      Plaintiff,                          PROPOSED STIPULATION AND ORDER
                                                                                      TO CONTINUE TRIAL DATE AND ALL
                          15               v.                                         DEADLINES RELATED THERETO (FIRST
                                                                                      REQUEST)
                          16 GEICO CASUALTY COMPANY; DOES I
                             through X; and ROE CORPORATIONS I
                          17 through X, inclusive,

                          18                      Defendants.

                          19

                          20               Plaintiff DANIELLE L. BROWN and Defendant GEICO CASUALTY COMPANY, by and
                          21 through their respective counsel of record, hereby stipulate to continue the trial that is presently on this

                          22 Honorable Court’s calendar for the July 13, 2020, trial stack for the following reason:

                          23               In light of the Coronavirus pandemic, the parties have agreed to continue the trial date to
                          24 ensure that both sides may have their party and/or representative present at the trial.

                          25               Defendant’s counsel contacted the courtroom administrator to advise of the situation and were
                          26 provided with alternate trial dates. The first mutually available dates for the parties is the trial stack

                 27 beginning February 8, 2021, February 15, 2021, February 22, 2021, March 1, 2021, March 8, 2021,
                                                                                                          at 9:00 AM
                                                                                                3/3/21 at
                 28 June 7, 2021, June 14, 2021 and June 21, 2021, with a calendar call date of __________.   This would
MCCORMICK, BARSTOW,                                                                             1:30 PM
  SHEPPARD, W AYTE &
    CARRUTH LLP
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113        6851330.1
                               Case 2:17-cv-01880-JCM-VCF Document 36
                                                                   35 Filed 06/01/20
                                                                            05/28/20 Page 2 of 2



                                                                                                12/14/2020 No other dates are
                           1 move the deadline to file motions in limine from June 12, 2020 to ___________.

                           2 impacted.

                           3               This request is made in good faith and arises solely out of extenuating circumstances caused by

                           4 the evolving nature of the novel Coronavirus pandemic.

                           5               IT IS RESPECTFULLY SUBMITTED, AGREED AND STIPULATED.

                           6               DATED this 28th day of May, 2020

                           7                                                  MOSS BERG INJURY LAWYERS
                           8                                                  By           /s/ Boyd B. Moss III
                                                                                    BOYD B. MOSS III, ESQ.
                           9                                                        Nevada Bar No. 8856
                                                                                    MARCUS A. BERG, ESQ.
                          10                                                        Nevada Bar No. 9760
                                                                                    Attorneys for Plaintiff
                          11
                                           DATED this 28th day of May, 2020
                          12
                                                                              McCORMICK, BARSTOW, SHEPPARD,
                          13                                                  WAYTE & CARRUTH LLP
                          14                                                  By           /s/ Wade M. Hansard
                                                                                    WADE M. HANSARD, ESQ.
                          15                                                        Nevada Bar No. 8104
                                                                                    JONATHAN W. CARLSON, ESQ.
                          16                                                        Nevada Bar No. 10536
                                                                                    Attorneys for Defendant
                          17

                          18               GOOD CAUSE APPEARING from the stipulation of the parties, IT IS SO ORDERED.

                          19                     June
                                           DATED this   1, day
                                                      ___  2020.
                                                               of _______________, 2020

                          20

                          21                                                  By
                          22                                                        UNITED STATES DISTRICT COURT JUDGE
                                                                                    or MAGISTRATE JUDGE
                          23

                          24

                          25

                          26

                          27

                          28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
   CARRUTH LLP
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113        6851330.1                                             2
